Citation Nr: 1147069	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  07-38 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected postoperative chronic compartment syndrome of the left leg, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for service-connected muscle contracture type headaches, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to October 1990.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (the RO).  In a June 2005 rating decision, the RO initially denied increased ratings for service-connected chronic compartment syndrome of the left leg, currently evaluated as 20 percent disabling, and for service-connected muscle contracture type headaches, currently evaluated as 10 percent disabling.  Following the submission of additional evidence received within one year of this initial rating decision, the RO readjudicated the issues in September 2006 and May 2007 rating decisions, which also denied the benefits sought.  The Veteran timely submitted a Notice of Disagreement in June 2007 and perfected his appeal by way of a December 2007 VA Form 9 (Appeal to the Board of Veterans' Appeals).  

The Veteran testified at a hearing before the undersigned in September 2010.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

This appeal arises out of the Veteran's contention that the symptomatology associated with this service-connected chronic compartment syndrome and headache condition is more severe than that contemplated by the currently-assigned disability ratings for each condition.  Before the Board can adjudicate the appeal on the merits, however, additional development is required.  

I.  Consideration of New Evidence by the AOJ

Following the issuance of the most recent Supplemental Statement of the Case (SSOC) in February 2009, new evidence was associated with the claims file in the form of VA treatment records from the VA Outpatient Clinic in Lubbock, Texas.  Such records reflect treatment for the Veteran's left leg condition and headaches and are therefore relevant to the instant appeal.  The Veteran has not, however, waived initial consideration of this evidence by the AOJ and, as such, the appeal must be remanded to allow the AOJ to consider such evidence in the first instance.  See 38 C.F.R. § 19.31(b)(1) (2011) (requiring that the AOJ furnish the appellant and his or her representative, if any, an SSOC if the AOJ receives additional pertinent evidence after the most recent SSOC has been issued and before the appeal is certified to the Board of Veterans' Appeals and the appellate record is transferred to the Board); see also Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

II.  Federal Records

A review of the claims file also reflects that there are outstanding potentially relevant records that are in the custody of a Federal Department that have not yet been associated with the claims file.  In this regard, VA treatment records reflect that a fee-basis MRI of the knee/foot/leg was obtained in January 2009 due to the Veteran's clinical history of "[p]ain in calf and ankle after fasciotomy from military drills."  The following message was noted in the impression section: 

Please refer to the attached scanned text document.  This can be accessed in CPRS by the selecting Tools Menu, then select Imaging, and then the Display.  

However, it does not appear that either the scanned document or the results have been associated with the claims file.  Documents, such as medical records generated by VA, are considered constructively part of the record before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam).  Therefore, on remand, the AOJ should obtain the January 2009 fee-basis MRI results and associate those documents with the claims file.  

It also appears that the Veteran is continuing to receive treatment at the VA Outpatient Clinic in Lubbock, Texas, for both his left leg and for headaches.  As such, recent treatment records from that facility should also be obtained on remand.

Additionally, the Veteran indicated that he was employed by the U.S. Postal Service, a Federal agency, and that he had missed approximately an average of 4 to 5 days of work per month, and sometimes up to one week per month, as a result of his service-connected left leg disability.  Board Hearing Tr. at 4.  In addition to these absences, he further testified that he missed work approximately four or five times per month as a result of his headache disability.  Id. at 7.  Given the Veteran's statements that his service-connected disabilities cause increased absenteeism from his employment with the U.S. Postal Service, he has identified potentially relevant records that may be beneficial to his increased rating claims.  Accordingly, and with any necessary assistance from the Veteran (i.e. requesting and obtaining his consent to release this information), leave records and any other relevant employment records from the Postal Service, such as employment physicals or doctor's notes, should be obtained and associated with the claims file on remand.  

III.  Non-Federal Records

During his September 2010 hearing, the Veteran reported that he had been previously seen by a private physician, Dr. D.H.  Board Hearing Tr. at 13.  Although the Veteran indicated that he had not seen the private physician for three or four years, the Board is obligated to consider the entire appeal period in determining whether staged ratings may be warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, these records may provide relevant information regarding the severity of his service-connected disabilities.  For example, the Veteran indicated that his private physician told him that although much could not be determined without documentation from VA, there was a lot of scar tissue built up around the surgical incision on both sides of the left leg and that his symptoms would get worse after time.  Board Hearing Tr. at 13.  The Veteran also indicated that he spoke with his private physicians about the headaches, describing the pain and treatment recommended by VA, and that his physician advised the Veteran to continue treatment at VA but to return for follow-up neurological testing if the Veteran's condition got any worse or if it affected his vision.  Id. at 13-14.  As a result of the Veteran's testimony, it was determined that the record would be left open for a period of 60 days so that the Veteran or his spouse, who worked at the hospital where the Veteran was treated, could attempt to obtain and submit the treatment records of his private physician.  Id. at 14.  However, to date, such records have not been associated with the claims file.  

Once VA becomes aware of the existence of relevant records before deciding the claim, VA must notify the claimant of the records and request that the claimant provide a release for the records in accordance with 38 C.F.R. § 3.159(e)(2).  Furthermore, the duty to obtain records not in the custody of a Federal department or agency requires that VA make reasonable efforts to obtain those documents, generally consisting of an initial request for the records and at least one follow-up request.  38 C.F.R. § 3.159 (c)(1) (2011).  In this case, even though the Veteran reported he did not have any additional medical evidence to submit, he has made VA aware of potentially relevant evidence that may be available; thus, after requesting the Veteran's consent and authorization, VA should make reasonable efforts to obtain these records.  

IV.  Adequate VA Examination 

Although the Veteran has been provided several VA examinations during the course of the appeal, the Board finds that the record is not sufficiently developed to ensure an informed decision.  See 38 C.F.R. § 19.9 (2011).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With regard to the Veteran's left leg disability, which is currently rated under Diagnostic Code 7115, none of the VA examinations provided an ankle/brachial index, which is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure, of the left leg.  38 C.F.R. § 4.104 (2011), Diagnostic Code 7115, Note (1).  The Board acknowledges that the January 2009 VA examination addendum noted no vascular involvement, including of the arteries or veins, and indicated that distal pulse of the left lower extremity was normal; however, the January 2009 examination was primarily limited to an examination of the scars.  The February and August 2007 VA examinations, which examined the residual effects of the compartment syndrome, noted complaints of swelling and pain in the left calf but did not include physical findings pertinent to the diagnostic criteria, including an estimation of the number of yards that the Veteran may walk before experiencing claudication, whether there is ischemic limb pain at rest or ischemic ulcers, persistent coldness of the extremity, or trophic changes (thin skin, absence of hair, dystrophic nails) present.   See 38 C.F.R. § 4.104 (2011), Diagnostic Code 7115.  Moreover, while the May 2005 VA examination identified superficial nerve interruption near the incision, as well as lichen sclerosus chronicus, no further nerve studies were conducted nor was it determined in this examination, or any other examinations, whether the nerve disruption or skin condition was a manifestation of his service-connected postoperative compartment syndrome of the left leg.  In addition, the claims file is present for complaints of "drop foot" or dragging foot, which may be indicative of other possibly related neurological involvement, that should be specifically addressed by the examiner.  

With regard to the Veteran's headache disability, upon remand, it is requested that the Veteran be provided with another VA examination to determine the frequency of his headaches, as well as a description of the severity of those headaches, so that it may be determined how frequently the Veteran has characteristic prostrating attacks under 38 C.F.R. § 4.124a, Diagnostic Code 8100.

For the reasons discussed above, the Board finds the existing VA medical examinations to be inadequate for rating purposes, and the Board is therefore requesting that the claims file again be sent for review and another examination be conducted so that the Board may be able to adequately ascertain level of severity of the disabilities on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all treatment records from the Lubbock, Texas VA Outpatient Clinic dated from June 2010 to the present.  If such records are unavailable, the claims file should be clearly documented to that effect.

2.  Obtain and associate with the claims file the results of a fee-basis January 2009 MRI of the left lower extremity.  If such records are unavailable, the claims file should be clearly documented to that effect.

3.  With any needed assistance from the Veteran, obtain and associate with the claims file the Veteran's leave records and any employment physicals or doctor's notes from the U.S. Postal Service pertaining to the Veteran's left leg and headache disabilities.  If such records are unavailable, the claims file should be clearly documented to that effect.

4.  With any needed assistance from the Veteran, obtain and associate with the claims file treatment records from Dr. D.H. relating to private treatment for the Veteran's left leg and headaches disabilities.  If such records are unavailable, the claims file should be clearly documented to that effect.

5.  After completing the development outlined in items 1-4 above, schedule the Veteran for an examination to assess the nature and severity of his service-connected chronic postoperative compartment syndrome of the left leg.  The claims file should be provided to and reviewed by the examiner in conjunction with the examination.  In completing this examination, the examiner is specifically requested to:  

(a) report the ankle/brachial index;

(b) provide an estimation of the number of yards that the Veteran can walk before experiencing claudication;

(c) determine whether there is ischemic limb pain at rest, deep ischemic ulcers, persistent coldness of the extremity, or trophic changes (thin skin, absence of hair, dystrophic nails) present.  See 38 C.F.R. § 4.104 (2011), Diagnostic Code 7115; 

(d) describe the nature and severity of neurological impairment resulting from the Veteran's chronic postoperative compartment syndrome, if any; and

(e) describe the nature and severity of any scarring related to the Veteran's chronic postoperative compartment syndrome, if any.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  After completing the development outlined in items 1, 3, and 4 above, schedule the Veteran for an examination to assess the nature and severity of his service-connected muscle contracture type headaches.  The claims file should be provided to and reviewed by the examiner in conjunction with the examination.  The examiner is specifically requested to note and describe the severity and frequency of those headaches, distinguishing the occurrence of prostrating attacks from non-prostrating attacks.  A report of the examination should be prepared and associated with the Veteran's VA claims file.  

7.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DONNIE R. HACHEY 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


